Name: 83/326/EEC: Commission Decision of 28 June 1983 authorizing certain Member States to apply intra-Community surveillance to imports of products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-30

 Avis juridique important|31983D032683/326/EEC: Commission Decision of 28 June 1983 authorizing certain Member States to apply intra-Community surveillance to imports of products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty Official Journal L 175 , 30/06/1983 P. 0001+++++( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 164 , 30 . 6 . 1980 , P . 20 . ( 3 ) OJ NO L 374 , 31 . 12 . 1982 , P . 106 . ( 4 ) OJ NO L 345 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 28 JUNE 1983 AUTHORIZING CERTAIN MEMBER STATES TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF PRODUCTS ORIGINATING IN THIRD COUNTRIES WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE COMMUNITY AND WHICH MAY BE THE SUBJECT OF PROTECTIVE MEASURES UNDER ARTICLE 115 OF THE TREATY ( ONLY THE DUTCH , ENGLISH , FRENCH , GERMAN , GREEK AND ITALIAN TEXTS ARE AUTHENTIC ) ( 83/326/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 , FIRST PARAGRAPH THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ) , AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , WHEREAS THE ABOVEMENTIONED DECISION REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED ; WHEREAS THE COMMISSION , BY DECISION 80/605/EEC ( 2 ) AND OTHER RELEVANT DECISIONS , AUTHORIZED CERTAIN MEMBER STATES TO INTRODUCE SUCH SURVEILLANCE ; WHEREAS ALMOST ALL THOSE DECISIONS ARE DUE TO EXPIRE ON 30 JUNE 1983 ; WHEREAS CERTAIN MEMBER STATES HAVE SUBMITTED APPLICATIONS TO THE COMMISSION FOR AUTHORIZATION TO EXTEND THE APPLICATION OF THESE SURVEILLANCE MEASURES AND TO INTRODUCE NEW SURVEILLANCE FOR PRODUCTS NOT COVERED BY THE ABOVEMENTIONED DECISIONS ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THESE APPLICATIONS HAS BEEN SUBJECTED TO CLOSE EXAMINATION BY THE COMMISSION , IN ACCORDANCE WITH THE CRITERIA LAID DOWN BY DECISIONS 80/47/EEC AND 80/605/EEC ; WHEREAS THE COMMISSION EXAMINED , IN PARTICULAR , WHETHER THE IMPORTS COULD BE MADE SUBJECT TO INTRA-COMMUNITY SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC , WHETHER INFORMATION WAS GIVEN AS REGARDS THE ECONOMIC DIFFICULTIES ALLEGED , WHETHER , DURING THE REFERENCE YEARS SET OUT IN DECISION 80/47/EEC , THERE HAD BEEN DEFLECTION OF TRADE AND WHETHER INTRA-COMMUNITY LICENCE APPLICATIONS HAD BEEN SUBMITTED ; WHEREAS , HOWEVER , SUCH MEASURES MAY BE AUTHORIZED FOR GROUP I TEXTILES AS DEFINED BY COUNCIL REGULATION ( EEC ) NO 3589/82 ( 3 ) , EVEN IF THERE HAS BEEN NO TRADE DEFLECTION OR INTRA-COMMUNITY LICENCE APPLICATIONS , IN VIEW OF THE INHERENT RISK OF ECONOMIC DIFFICULTIES IN TRADE IN THESE PRODUCTS , WHICH ARE HIGHLY SENSITIVE TO IMPORTS ; WHEREAS , IN CASES WHERE THERE IS AN IMPORT LIMITATION AT COMMUNITY LEVEL FOR A SPECIFIC PRODUCT IN RELATION TO CERTAIN THIRD COUNTRIES , THE RISK THAT ECONOMIC DIFFICULTIES WILL BECOME WORSE OR BE PROLONGED MAY GENERALLY BE CONSIDERED AS NEGLIGIBLE AS REGARDS THOSE THIRD COUNTRIES FROM WHICH THE POSSIBLE IMPORTS TO THE COMMUNITY ARE LESS THAN 1 % OF THE QUANTITATIVE LIMIT AT COMMUNITY LEVEL ; WHEREAS THIS EXAMINATION HAS SHOWN THAT THERE IS A RISK THAT THE IMPORTS SET OUT IN THE ANNEXES HERETO COULD WORSEN OR PROLONG THE EXISTING ECONOMIC DIFFICULTIES IN THE DIFFERENT MEMBER STATES ; WHEREAS , THEREFORE , THE MEMBER STATES SHOULD BE AUTHORIZED TO MAKE THEM SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL 30 JUNE 1985 ; WHEREAS , HOWEVER , FOR THOSE PRODUCTS REFERRED TO IN COUNCIL REGULATION ( EEC ) NO 3061/79 OF 20 DECEMBER 1979 CONCERNING COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ORIGINATING IN THE PEOPLE'S REPUBLIC OF CHINA ( 4 ) , SUCH AUTHORIZATION SHOULD BE LIMITED TO 31 DECEMBER 1983 , THE EXPIRY DATE OF THE SAID REGULATION ; WHEREAS , FOR THOSE IMPORTS NOT LISTED IN THE ANNEXES , MEMBER STATES REMAIN ENTITLED TO KEEP ACCOUNT OF THE IMPORTS MADE AND LATER PUT FORWARD APPLICATIONS FOR SURVEILLANCE , HAS ADOPTED THIS REGULATION : ARTICLE 1 THE MEMBER STATES NAMED IN ANNEXES 1 TO 8 ARE AUTHORIZED , IN SO FAR AS EACH IS CONCERNED , TO INTRODUCE , UNTIL 30 JUNE 1985 AND IN ACCORDANCE WITH DECISION 80/47/EEC , INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS LISTED IN THE SAID ANNEXES . HOWEVER , FOR THOSE PRODUCTS SET OUT IN REGULATION ( EEC ) NO 3061/79 , ORIGINATING IN THE PEOPLE'S REPUBLIC OF CHINA , SUCH AUTHORIZATION SHALL BE LIMITED TO 31 DECEMBER 1983 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE HELLENIC REPUBLIC , IRELAND , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG , THE KINGDOM OF THE NETHERLANDS AND THE UNITED KINGDOM . DONE AT BRUSSELS , 28 JUNE 1983 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT ANNEXES : SEE OJ NO L 175 OF 30 . 6 . 1983 .